
	
		III
		112th CONGRESS
		2d Session
		S. RES. 476
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2012
			Mr. Lieberman (for
			 himself, Mr. Inhofe,
			 Mr. Kyl, Mr.
			 McCain, Mr. Menendez, and
			 Mr. Webb) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 7, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the contributions of the late Fang
		  Lizhi to the people of China and the cause of freedom.
	
	
		Whereas the Chinese scientist and democracy advocate, Fang
			 Lizhi, passed away at his home in Tucson, Arizona, on April 6, 2012;
		Whereas Fang Lizhi was born in February 1936 in Beijing,
			 China;
		Whereas, in 1952, Fang Lizhi enrolled in the Physics
			 Department of Peking University, where he met his future wife, Li Shuxian, and
			 joined the Chinese Communist Party in 1955;
		Whereas, in 1955, Fang Lizhi openly questioned the lack of
			 independent thinking in China’s education system and, in 1957, drafted a letter
			 with Li Shuxian and other associates proposing political reform;
		Whereas Fang Lizhi and Li Shuxian were sentenced to hard
			 labor in 1957 and 1958, respectively, as victims of China’s Anti-Rightist
			 Campaign;
		Whereas, during China’s Cultural Revolution, Fang Lizhi
			 and other faculty members and students of the University of Science and
			 Technology of China were sentenced to reeducation through labor in
			 a coal mine and a brick factory;
		Whereas, after he was again freed from confinement, Fang
			 Lizhi emerged as China’s leading astrophysicist and wrote the first modern
			 Chinese-language cosmological studies, although the theory of general
			 relatively contradicted Communist dogma;
		Whereas, when he was appointed as vice president of the
			 University of Science and Technology of China in 1984, Fang Lizhi initiated a
			 series of reforms intended to democratize the management of the university and
			 enhance academic freedom;
		Whereas, in the winter of 1986–1987, when Chinese students
			 across China protested on behalf of democracy and human rights, the Government
			 of China fired Fang Lizhi from his post at the University of Science and
			 Technology of China and subsequently purged him from the Communist
			 party;
		Whereas when, in the wake of his purge, excerpts from Fang
			 Lizhi’s speeches were distributed by authorities in China as examples of
			 bourgeois liberalism, his writings became tremendously popular
			 among Chinese students;
		Whereas, in February 1989, Fang Lizhi published an essay
			 entitled China’s Despair and China’s Hope, in which he wrote,
			 The road to democracy has already been long and difficult, and is likely
			 to remain difficult for many years to come.;
		Whereas, in this essay, Fang Lizhi also wrote that
			 it is precisely because democracy is generated from below—despite the
			 many frustrations and disappointments in our present situation—I still view our
			 future with hope;
		Whereas, in the spring and early summer of 1989, Chinese
			 students gathered in Tiananmen Square to voice their support for democracy, as
			 well as to protest corruption in the Chinese Communist Party;
		Whereas Fang Lizhi chose not to join the protests at
			 Tiananmen Square in order to demonstrate that the students were acting
			 autonomously;
		Whereas, from June 3 through 4, 1989, the Government of
			 China directed the People’s Liberation Army to clear Tiananmen Square of
			 protestors, killing hundreds of students and other civilians in the
			 process;
		Whereas, the Government of China issued arrest warrants
			 for Fang Lizhi and Li Shuxian after the Tiananmen Massacre, accusing the pair
			 of engaging in counterrevolutionary propaganda and denouncing Fang
			 as the instigator of chaos which resulted in the deaths of many
			 people;
		Whereas, on June 5, 1989, Fang Lizhi and Li Shuxian were
			 escorted by United States diplomats to the United States Embassy in
			 Beijing;
		Whereas, between June 1989 and June 1990, United States
			 diplomatic personnel under the leadership of Ambassador James R. Lilley
			 sheltered Fang Lizhi and Li Shuxian at the United States Embassy in Beijing,
			 despite the many hardships it imposed on the mission;
		Whereas, at a November 15, 1989, ceremony awarding Fang
			 Lizhi the Robert F. Kennedy Human Rights Award, Senator Edward M. Kennedy said
			 of Fang What Andrei Sakharov was in Moscow, Fang Lizhi became in
			 Beijing.;
		Whereas, on June 25, 1990, Fang Lizhi and Li Shuxian were
			 allowed to leave China for the United Kingdom and then the United
			 States;
		Whereas, in 1992, Fang Lizhi received an appointment as a
			 professor of physics at the University of Arizona in Tucson, where he continued
			 his research in astrophysics and advocating for human rights in China;
		Whereas, in the years since June 4, 1989, a new generation
			 of Chinese activists has continued the struggle for democracy in their
			 homeland, working from below to protect the rights of Chinese
			 citizens, to increase the openness of the Chinese political system, and to
			 reduce corruption among public officials; and
		Whereas, with the passing of Fang Lizhi, China and the
			 United States have lost a great scientist and one of the most eloquent human
			 rights advocates of the modern era: Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of Fang Lizhi;
			(2)honors the life,
			 scientific contributions, and service of Fang Lizhi to advance the cause of
			 human freedom;
			(3)offers the
			 deepest condolences of the Senate to the family and friends of Fang Lizhi;
			 and
			(4)stands with the
			 people of China as they strive to improve their way of life and create a
			 government that is truly democratic and respectful of international norms in
			 the area of human rights.
			
